Citation Nr: 0739592	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-13 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of 
rhabdomyolysis.

2.  Entitlement to an increased disability rating for a 
service-connected chest muscle strain, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 2000 to March 
2002.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

Procedural history

The veteran's October 2002 claim was denied in-part and 
granted in-part in the December 2002 rating decision.  The 
veteran disagreed with the denial of service connection for 
rhabdomyolysis and the noncompensable (zero percent) 
disability rating for service-connected chest muscle strain.  
She subsequently perfected an appeal as to those issues.

In an April 2007 rating decision, an increased rating, 10 
percent, was assigned for the service-connected chest muscle 
strain.  The veteran has not indicated that she wishes to 
withdraw her appeal as to that issue.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

The veteran indicated in her April 2004 VA Form 9 substantive 
appeal that she desired a hearing before a Veterans Law Judge 
(VLJ) in Washington, D.C.  The veteran's representative 
indicated in a September 2007 statement that the veteran 
wished to withdraw her request for a hearing.

Issues not on appeal

In the December 2002 rating decision, the RO denied service 
connection for hemorrhoids and a bilateral shin condition, 
and granted service connection for retropatellar pain 
syndrome of bilateral knees, assigning 10 percent ratings for 
each knee.  The record reflects that the veteran has not 
disputed the rating decision as to those issues; thus, those 
matters are not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In a January 2006 rating decision, service connection was 
denied for a left knee cyst, bilateral foot pain, 
degenerative disc disease of the lumbar spine and hemorrhoids 
and a bilateral shin condition.  In a May 2006 rating 
decision, the RO denied veteran's claims for entitlement to 
service connection irritable bowel syndrome, degenerative 
joint disease of the lumbar spine secondary to retropetellar 
pain syndrome of the bilateral knees, bilateral foot pain, 
and cysts of the bilateral knees.  It appears from the record 
that the veteran did not disagree with those rating 
decisions.  Thus, those matters are also not in appellate 
status.  


FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion 
that the veteran's rhabdomyolysis was not incurred in or 
aggravated by active duty military service.

2.  The veteran's chest muscle strain is manifested by 
tenderness to palpation of the left upper anterior chest, 
normal and symmetrical muscles, and pain in the left upper 
anterior chest muscles, and slightly reduced range of motion 
for left shoulder elevation and abduction.  There is no 
evidence of residuals of nerve, tendon, or bone damage, nor 
any evidence of muscle herniation.  

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected chest 
muscle strain, so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for rhabdomyolysis is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for an increased disability rating in excess 
of 10 percent for a chest muscle strain are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Codes 5303, 
5321 (2007).

3.  Application of extraschedular provisions is not warranted 
in this case.  
38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that she first experienced 
symptoms of rhabdomyolysis during service, and that service 
connection should be granted on that basis.  She further 
contends that her service-connected chest muscle strain is 
worse than is recognized by VA.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  



The veteran was informed in a letter dated October 2002 that 
the evidence must show: 

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See the October 2002 VCAA letter at pages 1 and 2.

Moreover, in a letter dated April 2006 that the evidence must 
show that her service-connected chest muscle strain 
disability had gotten worse. 

The veteran was informed in the both letters of VA's duty to 
assist her in the development of her claims, wherein the 
veteran was advised that VA would obtain all evidence kept by 
VA and any other Federal agency, including VA facilities and 
service medical records, and that VA would, on her behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency.  The letter 
specifically informed the veteran that if she wished for VA 
to obtain private medical records on her behalf "you must 
give us enough information about your records so that we can 
request them from the person or agency that has them."  

Moreover, both letters informed the veteran that VA would 
assist her in making her claim by providing a medical 
examination or getting a medical opinion if it were 
necessary.  

The April 2006 VCAA letter also informed the veteran if she 
had or knew of any other evidence or information that 
supported her claim, to either send it to VA or let them know 
about it.  See page 5.  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with regard to the claim for service connection 
for rhabdomyolysis, the first two elements, (1) veteran 
status and (2) current existence of a disability, are not in 
dispute.  The veteran's claim was denied because of lack of 
evidence of element (3).  As noted above, the veteran has 
received notice of that crucial element.  Because the 
veteran's service connection claim was denied, elements (4) 
and (5) are moot.

With regard to the claim for an increased initial disability 
rating for a chest muscle strain, the first three elements, 
(1) veteran status, (2) current existence of a disability, 
and (3) relationship of such disability to the veteran's 
service, are not in issue because the veteran is service 
connected for that disability.  The veteran's claim for a 
higher initial disability rating was denied because of lack 
of evidence of element (4), degree of disability.  As 
explained above, the veteran has received proper VCAA notice 
as to her obligations, and those of VA, with respect to that 
crucial element.   The Board further observes that the 
veteran was informed of elements (4) and (5) in a letter 
dated March 2006.  The Board finds the veteran has received 
proper notice required by Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA medical treatment 
records, and private medical records pertaining to her 
claims.  She was accorded VA examinations in November 2002, 
September and October 2004, and January 2007.  Importantly, 
the veteran has identified no additional information that 
should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran initially 
sought a hearing in her April 2004 substantive appeal.  
However, her representative submitted a September 2007 
statement indicating that the veteran desired to withdraw her 
request for a hearing.  The Board also notes that the 
veteran's representative has provided an informal statement 
in support of the veteran's claims as recently as October 
2007.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for residuals of 
rhabdomyolysis.

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

"Rhabdomyolysis" is "disintegration or dissolution of 
muscle, associated with excretion of myoglobin in the 
urine."  See Dorland's Illustrated Medical Dictionary, 
Twenty-sixth Edition (1981).

The veteran contends that she first experienced symptoms of 
rhabdomyolysis during her active duty service, and that she 
is therefore entitled to service connection for that 
condition.

The Board will address each Hickson element in turn.  

With regard to element (1),  it appears that rhabdomyolysis 
was diagnosed in October and November 2002, after the veteran 
left military service in March 2002 and after she filed her 
initial claim of entitlement to service connection in July 
2002. 

More recent medical information indicates that the veteran's 
rhabdomyolysis is no longer present.  A January 2007 VA 
medical report states that the condition is "resolved," 
without any residuals.  In addition, an October 2004 VA 
rheumatology consult indicates that the veteran was 
"asymptomatic" of rhabdomyolysis residuals.  An October 24, 
2004, document signed by Dr. WD., states "[D]uring her 
hospitalization, her renal function improved to normal range 
and her rhabdomyolysis resolved."  In sum, the medical 
evidence of record indicates that the veteran does not 
currently have a rhabdomyolysis condition.

Notwithstanding the lack of competent medical evidence that 
the claimed disability now exists, element (1) is met.   The 
Court has held that Hickson element (1) is satisfied when a 
claimant has a disability during the pendency of the claim, 
even when that disability resolves before the adjudication of 
the claim.  See McClain v. Nicholson, 21 Vet. App. 319 at 323 
(2007).

The Board finds that the rhabdomyolysis was diagnosed within 
the pendency of the veteran's claim and thus, Hickson element 
(1) is satisfied.

With regard to element (2), evidence of in-service incurrence 
or aggravation of a disease or injury, the Board notes that 
there is nothing in the veteran's service medical records 
which indicates a diagnosis of rhabdomyolysis during service.  

The veteran contends is that she had symptoms of 
rhabdomyolysis during service. 
The record indicates that the veteran was seen at an Army 
clinic on November 19, 2001, complaining of chest pain after 
picking up a box.  Service connection has in fact been 
granted for chest muscle strain, and that disability will be 
further discussed below.  To the extent that the veteran 
herself is attempting to associate complaints of muscle pain 
in service with rhabdomyolysis diagnosed after service, it is 
now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. The statements 
offered by the veteran are not competent medical evidence and 
do not serve to establish the existence of rhabdomyolysis 
during service.  

Moreover, and significantly, a January 2007 VA examiner 
reviewed the veteran's service medical records and determined 
that the in-service complaints of pain did not amount to 
evidence of rhabdomyolysis during service.  Thus, there is 
competent medical opinion evidence against the claim.  
Hickson element (2) is therefore not satisfied, and the claim 
fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the January 2007 VA examiner in essence 
determined that the veteran's rhabdomyolysis was not related 
to her military service.  In addition, an October 2002 
consult report by Dr. S.R. stated that the etiology of the 
rhabdomyolysis diagnosed in late 2002 "appears to be an 
acute viral infection with subsequent rigors."  

There is no competent medical evidence in the record which 
indicates that there is any relationship between the post-
service rhabdomyolysis and the veteran's military service or 
any incident thereof.  As discussed above, any lay opinion of 
the veteran herself to the contrary is not probative 
evidence.  Thus, element (3) is also not satisfied.

In summary, the Board concludes that a preponderance of the 
evidence supports a conclusion that the veteran's 
rhabdomyolysis condition was not incurred during service, and 
that service connection for rhabdomyolysis is not warranted.  
The benefit sought on appeal is accordingly denied.


2.  Entitlement to an increased disability rating for 
service-connected chest muscle strain, currently evaluated as 
10 percent disabling.

The veteran generally contends that her service-connected 
chest muscle strain is worse than VA acknowledges.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 
4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

General considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement. 
38 C.F.R. § 4.56(c) (2007).

A slight muscle injury is a simple wound of muscle without 
debridement or infection.  Objective findings include no 
evidence of fascial defect, atrophy, or impaired tonus, no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2007).

A moderate disability of muscles is the result of a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2) 
(2007).

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity, with debridement, 
prolonged infection or sloughing of soft parts and 
intermuscular scarring.  The objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared to the sound side; 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2007).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56(d)(4) (2007).

Specific schedular criteria

The veteran's chest muscle strain has been rated by the RO 
under Code 5321 of the Rating Schedule.  Under Code 5321, 
which pertains to muscle injuries to Muscle Group XXI, 
muscles of respiration (thoracic muscle group), a moderate 
disability warrants the assignment of a 10 percent disability 
and a severe or moderately severe disability warrants a 20 
percent rating.  See 38 C.F.R. § 4.73, Diagnostic Code 5321 
(2007).

The Board observes that the veteran's right upper extremity 
is her dominant extremity.  See 38 C.F.R. § 4.69 (2007) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].  Under Diagnostic Code 
5303 [Muscle Group III, elevation and abduction of arm to 
level of shoulder] the following ratings are assigned for 
injuries of the nondominant side: A slight injury is rated as 
noncompensable, a moderate injury is rated as 20 percent 
disabling, a moderately severe injury is also rated as 20 
percent disabling, and a severe injury is rated as 30 percent 
disabling.  See 38 C.F.R. § 4.73, Diagnostic (2007).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  For the reasons stated 
below, the Board finds there is a more appropriate diagnostic 
code available under the Rating Schedule for rating this 
disability.  

The veteran's chest muscle strain has been rated under 
Diagnostic Code 5321 [Group XXI].  The RO has evaluated the 
veteran's chest muscle condition as 10 percent disabling, 
consistent with a moderate disability under the criteria of 
Diagnostic Code 5321. 

A November 2002 VA examiner noted that the veteran stated she 
started having chest pain in September 2001 when she bent 
down to pick up water cans during service.  She complained of 
sharp, intermittent pain in the left sternal border and upper 
portion of the left upper chest, without associated 
radiation, nausea, dizziness, or diaphoresis.

The medical evidence in the record focuses on the left upper 
anterior chest (above the breast) and in particular the 
veteran's ranges of shoulder motion (elevation and 
abduction).  The Board notes that Diagnostic Code 5303 [Group 
III; function: elevation and abduction of arm to level of 
shoulder], addresses the functions tested during the 
veteran's examination.  Diagnostic Code 5321, involving the 
muscles of respiration, does not appear to be applicable, 
because the veteran has never complained of difficulty 
breathing, and no such difficulty has been identified in the 
medical reports. 

The Board also notes that Diagnostic Code 5303 involves the 
same general considerations for evaluating muscle 
disabilities stated above, and also uses the same severe, 
moderately severe, moderate and slight criteria.  However, 
Diagnostic Code 5303 provides a 20 percent disability for a 
moderate disability.  Thus, use of that diagnostic may 
potentially benefit the veteran.  

Based on the evidence of record, the Board finds that 
Diagnostic Code 5303 is the most appropriate diagnostic code.

The Board notes that neither the veteran nor her 
representative have contended that a different diagnostic 
code is more appropriate.  



Schedular rating

The veteran's chest muscle strain is currently rated 10 
percent disabling, consistent with moderate disability under 
Diagnostic Code 5321.  For reasons expressed immediately 
below, the Board finds that a 20 percent rating is warranted 
under Diagnostic Code 5303, again because of moderate 
disability.  

The January 2007 VA examination revealed that the veteran has 
pain in the left upper anterior chest muscles with elevation 
of the left shoulder at 170 degrees.    The Board notes that 
the normal range of motion is to 180 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (2007).  The January 2007 examiner stated 
that the veteran's chest muscle strain caused decreased 
mobility.

Based on this medical evidence, the Board finds that the 
veteran's symptoms meet the criteria of a moderate injury 
under Diagnostic Code 5303, which as stated above provides 
for a disability rating of 20 percent for either upper 
extremity

The Board adds that there is nothing in the record which 
indicates that the veteran's chest muscle disability is 
"moderately severe" as that term is defined in the 
regulation [i.e., the disability is characterized by 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles].  In any 
event, a moderately severe injury to the non-dominant side 
still results in the assignment of a 20 percent rating.  
Moreover, it is obvious that none of the signs of a severe 
muscle injury, warranting an even higher disability rating, 
are here present.   

In summary, the Board finds that a 20 percent disability 
rating is warranted for the veteran's service-connected chest 
muscle disability.

Fenderson considerations

As noted above, in a case involving an initial disability 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings." See Fenderson, supra.   After review of the record, 
the Board finds that there is no evidence that the veteran's 
condition has been worse that what was demonstrated in the 
January 2007 examination since the initial effective date, 
March 9, 2002, the day after her discharge from active duty.  
For those reasons, the Board finds that the 20 percent rating 
should be assigned as of that date.

Extraschedular considerations

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability picture with respect to the disability here under 
consideration, and neither has the veteran or her 
representative.  The record does not show that the veteran 
has required any recent hospitalization for her chest muscle 
strain.  

As for interference with employment, the record reveals that 
the veteran has continued working, albeit in a light duty 
status.  It does not appear that the service connected chest 
muscle disability has occupationally impaired the veteran 
beyond the level contemplated in the assigned disability 
rating.  See Van Hoose v. Brown, 4Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is a recognition 
that industrial capabilities are impaired].  

In addition, there is no medical evidence of an unusual 
clinical presentation, or any other reasons which takes this 
disability outside of the rating schedule.

For these reasons, the Board has determined that referral of 
the veteran's service-connected disability for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to service connection for residuals of 
rhabdomyolysis is denied.

Entitlement to a 20 percent disability rating for the 
service-connected chest muscle strain disability is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


